Name: Commission Regulation (EEC) No 223/77 of 22 December 1976 on provisions for the implementation of the Community transit procedure and for certain simplifications of that procedure
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 38/20 Official Journal of the European Communities 9. 2. 77 COMMISSION REGULATION (EEC) No 223/77 of 22 December 1976 on provisions for the implementation of the Community transit procedure and for certain simplifications of that procedure THE COMMISSION OF THE EUROPEAN COMMUNITIES, that certain implementation measures should be determined under the procedure laid down in Article 57 thereof: Having regard to Council Regulation (EEC) No 222/77 of 13 December 1976 on Community transit ('), and in particular Articles 12, 22, 30, 32, 39, 45, 48 and 57 thereof, Whereas the movement of goods is often subject to Community measures, the application of which is conditional upon proof that the goods in question have 'been used for a specific purpose or have arrived at a specific destination ; whereas in some cases the export of goods from the Community is prohibited or subject to restrictions, duties or other charges ; whereas provision must accordingly (be made for procedures whereby such measures may be applied in regard to Community transit ; Whereas Regulation (EEC) No 222/77 has replaced Council Regulation (EEC) No 542/69 of 18 March 1969 ( 2 ); Whereas Article 45 (2) of Regulation (EEC) No 222/77 provides for a list to be established of airline companies exempt from providing a guarantee for the air journey of a Community transit operation ; Whereas provisions are required to implement Regulation (EEC) No 222/77 in place of those implementing Regulation (EEC) No 542/69 ; whereas the provisions implementing the said Regulation (EEC) No 542/69 are dispersed (throughout a number of Regulations , some of which have been amended several times ; whereas in the interests of clarity it is appropriate for them to be brought together ip a single text ; Whereas the railway authorities have set up accounting centres at which customs authorities are able to carry out customs control of Community transit operations ; whereas this makes it possible to simplify the Community transit procedure in international rail transport ; Whereas, in order to ensure uniformity of the forms on which declarations and documents used for the purposes of Community transit are drawn up, it is necessary to lay down the conditions which must be satisfied for their completion, issue and use ; whereas it is accordingly appropriate to have specimens or models to which the said forms must correspond ; Whereas Article 32 of Regulation (EEC) No 222/77, by establishing a flat-rate guarantee system, provides Whereas to facilitate the movement of goods within the Community each Member State should be granted the right to simplify formalities to be carried out at offices of departure and destination within its territory by persons who frequently send or receive consignments, allowing them to place their goods under a Community transit procedure without having to produce either the goods or the relevant declaration T 1 or T 2 at the office of departure and to have goods delivered to them without prior production thereof at the office of destination ; (*) See page 1 of this Official Journal . ( 2 ) OJ No L 77, 29 . 3 . 1969, p. 1 . 9. 2. 77 Official Journal of the European Communities No L 38/21 Whereas this facility should be extended to the completion of the internal Community transit document T 2 L used to certify the Community nature of goods for which the internal Community transit procedure is not obligatory ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Com ­ munity Transit Committee, HAS ADOPTED THIS REGULATION: TITLE I PROVISIONS RELATING TO FORMS AND THEIR USE IN COMMUNITY TRANSIT PROCEDURE SECTION I FORMS 5 . The form to be completed as the receipt, to certify that the Community transit document and/or Control Copy T No 5 and the relevant consignment have been produced at the office of destination, shall conform to the specimen in Annex VIII and shall be issued and used in accordance with the provisions of Article 15 . Article 1 1 . The forms on which Community transit declarations are made shall correspond, except as regards spaces reserved for national use, to the specimens shown in Annexes I to IV. These declarations shall be used in accordance with the provisions of Regulation (EEC) No 222/77 and of Articles 3 and 4 of this Regulation . 6. The guarantee certificate for which provision is made under Article 30 (3 ) of Regulation (EEC) No 222/77 shall conform to the specimen in Annex IX. The certificate shall be issued and used in accordance with the provisions of Articles 18 to 21 . 2. Loading lists based on the specimen in Annex V may ibe used, subject to the conditions of Articles 5 to 9, as the descriptive part of Community transit declarations . The use thereof is without prejudice to formalities relating to exportation, re-exportation, importation and re-importation and to the forms used for such formalities . 7. The flat-rate guarantee voucher shall conform to the specimen in Annex X. The entries on the back of this form may however be shown on the front above the particulars of the individual or firm issuing the voucher, the following entries remaining unchanged . The flat-rate guarantee voucher shall be issued and used in accordance with the provisions of Articles 22 to 25 . 3 . The form to be completed as the special Com ­ munity transit document (hereinafter referred to as 'Control Copy T No 5 ') as proof that goods have been used for a specific purpose and/or have arrived at a prescribed destination shall conform to the specimen in Annex VI and shall be issued and used in accordance with the provisions of Articles 10 to 13 . 8 . The form on which the internal Community transit document T 2 L is completed to establish the Community nature of goods not movting under Com ­ munity transit procedure shall conform to the specimen in Annex XI . The document shall be issued and used in accordance with the provisions of Title V. 4. The form to be completed as the transit advice note for the purpose of Article 22 of Regulation (EEC) No 222/77 shall conform to the specimen in Annex VII. 9 . The yellow label for which provision is made in Article 48 (2 ) of Regulation (EEC) No 222/77 shall be as shown in the specimen in Annex XII. No L 38/22 Official Journal of the European Communities 9 . 2. 77 Article 2 6. The forms shall be printed and completed in one of the official languages of the Community. 1 . The paper used for Community transit declaration forms, loading lists , transit advice notes and receipts shall be dressed for writing purposes and weigh at least 40 g/m2 . The paper used for Community declarations and loading lists should be sufficiently opaque for the information on one side not to affect the legibility of the information on the other side . Its strength should be such that in normal use it does not easily tear or crease. In the case of Community transit declaration forms, loading lists and the internal Community transit document T 2 L, the competent authorities of the Member State of departure shall designate the language to be used and the competent authorities of another Member State in which such documents are presented may, as necessary, require a translation into the language, or one of the official languages, of that Member State. The language to be used for the guarantee certificate shall be designated by the competent authorities of the Member State responsible for the guarantee office . 2. The paper used for the flat-rate guarantee voucher and the internal Community transit form T 2 L shall be free of mechanical pulp , dressed for writing purposes and weigh at least 55 g/m2 . The paper shall have a printed guilloche pattern background so as to reveal any falsification by mechanical or chemical means . The background pattern shall be :  red, for the flat-rate guarantee voucher,  green, for the internal Community transit form T 2 L. 7. The Community transit declaration (forms and the flat-rate guarantee vouchers shall show the name and address of the printer or a matfk enabling the printer to be identified . The flat-rate guarantee vouchers shall be serially numbered as a means of identification . 8 . Member States shall be responsible for the printing of the guarantee certificate forms. Each certificate must be numbered for purposes of identification . 3 . The paper used for the guarantee certificate form shall be free of mechanical pulp and weigh' not less than 100 g/m2 . It shall have a guiilloche pattern background, printed in green on both sides, so as to reveal any falsification by mechanical or chemical means. 9 . Member States shall also be responsible for the printing of the internal Community transit document T2L. Such forms may also be printed by printers appointed by the Member State in which they are established, in which case each form shall make reference to the appointment. Each form shall show the name and address of the printer, or a mark enabling the printer to be identified , and be numbered serially. 4. The paper referred to in paragraphs 1 , 2 and 3 shall be white, except for the external Community transit forms, which shall be pale blue, and loading lists, for which the colour of the paper may be left to the choice of the user. 5 . The sizes of the forms shall be : ( a ) 210 X 297 mm for Community transit declarations, loading lists and for the internal Community transit document T 2 L, a tolerance in the length of - 5 or + 8 mm being allowed ; ( b ) 210 X 148 mm for the transit advice note and the guarantee certificate ; ( c ) 148 X 105 mm for the receipt and flat-rate guarantee voucher. 10 . The guarantee certificate forms and the flat-rate guarantee vouchers shall be completed on a typewriter. All other forms may be completed either in typescript or legibly in manuscript ; in the latter case they shall be completed in ink and in print. No erasures or alterations may be made . Amendments shall be made by striking out the incorrect particulars and, where appropriate, adding those required . Any 9 . 2. 77 Official Journal of the European Communities No L 38/23 such amendments must be initialled by the person making the amendment and authenticated by the customs authorities. 11 . The provisions of paragraphs (2), (4), (5 ) (a), (6), first two subparagraphs, (9 ) and ( 10), last two subparagraphs, shall apply also to Control CopyT No 5 . However the guilloche patterned 'background shall be blue for the front and 'back of the original of Control Copy T No 5 . SECTION II USE OF FORMS Declarations T 1 and T 2 Loading lists Article 5 1 . When a Community transit declaration is completed for a load comprising more than two lots of goods, particulars of the goods may be furnished on one or more loading lists instead of being given in boxes 30, 31 , 35 , 36 and 37 of form T 1 , accompanied by one or more forms T 1 bis or of form T 2 accompanied by one or more forms T 2 bis. When loading lists are used, the boxes in question on form T 1 or T 2 shall be barred and the forms may not be accompanied by form T 1 bis or T 2 bis. 2. The loading list as referred to in Article 1 (2) means any commercial document which complies with ithe conditions of Article 2 ( 1 ), (5 ), ( a ), (6), first two subparagraphs, and ( 10), last two subparagraphs , and of Articles 6 and 7. 3 . The loading llist shall be produced in the same number of copies as the form T 1 or T 2 to which it relates and shall be signed by the person signing the form T 1 or T 2. 4. When the declaration is registered, the loading list must be marked with the same registration number as the form T 1 or T 2 to which it relates . This number must be marked either by means of a stamp bearing the name of the issuing office or by hand. In the latter case it must &lt;be accompanied by the office stamp. The signature of the customs officer at the office of registration shall be optional . 5 . When several ilists accompany the same form T 1 or T 2, each must bear a serial number allotted by the principal ; the number of accompanying lists must be shown in box 4 of form T 1 or T 2. 6. A declaration on a form T 1 or T 2 accompanied by one or more loading lists complying with the' conditions of Articles 6 to 9 shall , as appropriate, be a T 1 or T 2 declaration . Article 3 1 . Forms for Community transit declarations shall be produced in sets so arranged that several copies may be obtained by a single tyiped or written operation . 2 . Each set of forms shall include at least the following oopies, in numerical order: (a) copy for office of departure, bearing the number 1 ; (b ) copy for office of destination, bearing the number 2; (c) copy to be returned to office of departure, bearing the number 3 ; (d) copy for statistical purposes, bearing the number 4. 3 . Copies bearing numbers 3 and 4 shall have respectively a red and a dark blue border. The width of those borders shall be about 4 mm. Article 4 When, in accordance with Articles 15 and 39 of Regulation (EEC) No 222/77, the export or re ­ export declaration and the Community transit declaration are combined in a single form, the set of forms referred to in Article 3 shall be delivered at the same time as the copy or copies required by the Member State of departure for purposes of export or re-export. Article 6 The loading list shall include : (a ) the heading 'Loading list'; No L 38/24 Official Journal of the European Communities 9 . 2. 77 (5 ) ( a) and ( 10), last two subparagraphs, and of Article 6, are designed and completed in such a way that they can be used without difficulty by the customs and statistical authorities in question . 2 . For each item such loading lists must always include the number, kind and marks and numbers of packages, the description of goods , gross weight in kilograms and the country of consignment. (b ) a box, 70 X 55 mm, divided into a top part 70 X 15 mm, intended for reference to the document T 1 or T 2 to which the loading list refers and a lower part 70 X 40 mm for the references referred to in Article 5 (4); ( c ) columns, in the following order and headed as shown :  Serial No,  30. Number, kind, marks and numbers of packages,  31 . Description of goods,  35 . Country of consignment,  36. Gross weight ( in kg),  Reserved for customs . The width of the columns may be adapted as necess ­ ary, except that the width of the columm headed ' 'Reserved for customs' shall ibe not less than 30 mm. Spaces not reserved for a particular purpose under ( a ) to (c ) above may also be used . Article 9 1 . When the provisions of Articles 36 to 53 operate, the provisions of Artidles 5 (2), 6, 7 and 8 shall apply to loading lists which accompany the International Consignment Note and the number of such lists shall be shown in box 32 of such consignment note . Each such loading list must include the wagon number to which the International Consignment Note refers or, where appropriate, the number of the container in which the goods are carried . 2 . For operations beginning within the Community comprising at the same time goods referred to in Article 1 (2) and (3 ) of Regulation (EEC) No 222/ 77, separate loading lists shall be used and the serial numbers of the loading lists relating to the goods referred to in Article 1 (2 ) of that Regulation inserted in box 25 of the International Consignment Note. Article 7 1 . Only the front of the form may be used as a loading list . 2 . Each item shown on the loading list must be preceded by a serial number. Control Copy T No 5 3 . Each item must be followed, when appropriate , by any special reference required by Community Regulations, in particular in regard to the common agricultural policy . ' Article 10 Proof that the conditions prescribed by a Community measure as to the use and/or destination of goods imported into, exported from, or moving within the Community have been complied with, shall be furnished by the production of Control Copy T No 5 . 4. A horizontal 'line must be drawn after the last entry and the remaining unused spaces barred so that any subsequent addition is impossible . Article 8 1 . The customs authorities of each Member State may allow firms established in their country whose records are based on a system of electronic or mechanical data processing to use loading lists as referred to in Article 1 (2 ) which, although not complying with all the conditions of Article 2 ( 1 ), Article 11 1 . Control Copy T No 5 shall be made out by the person concerned in one original and at least one copy, each of which must bear the original signature of the person concerned . 9 . 2. 77 Official Journal of the European Communities No L 38/25 Community measure, each Member State shall have the right to require that proof be furnished in accord ­ ance with a national procedure provided that the goods do not leave its territory before they have been either used as, or have reached the destination, prescribed . Receipt Article 15 1 . Any person who delivers a Community transit document, together with the consignment to which that document relates, to the office of destination may, on request, obtain a receipt. 2 . A receipt shall also be issued on request to any person who 'delivers a Control Copy T No 5 and the consignment to which that document relates to the appropriate customs office in the Member State of destination referred to in Article 12 ( 1 ). The receipt may not replace the Control Copy T No 5. 3 . The receipt shall first be completed by the person concerned and may contain other particulars relating to the consignment, except in tihe space reserved for customs, but the customs certification shalll be valid onfly in respect of the particulars contained in that space . 2 . Control Copy T No 5 shall , as regards the description of goods and any additional information, show all the particulars required by the provisions relating to the Community measure imposing the control . Article 12 1 . When the Community transit procedure is used the Control Copy T No 5 shall be issued by the office of departure. The appropriate customs offjce of the Member State of destination shall carry &lt;aut, or cause to be carried out under its responsibility, the control as to the use and/or destination provided for or prescribed . 2 . The office of departure shall keep a copy of the Control Copy T No 5 . 3 . The original of the Control Copy T No 5 shall accompany the goods under the same conditions as the other copies of the Community transit document referred to in Article 19 of Regulation (EEC) No 222/77. 4. Without prejudice to the application of the pro ­ visions of Article 26 of Regulation (EEC) No 222/ 77, the original of the Control Copy T No 5 shall , after appropriate endorsement by the competent customs office in the Member State of destination referred to in paragraph 1 , be sent forthwith to the office of departure . Article 13 If goods subjeot to control as to use and/or destina ­ tion are not placed under a Community transit procedure, a Control Copy T No 5 shalll be prepared in respect of such goods in addition to the document relating to the procedure used. The control copy shall be issued and used subject to the conditions laid down in Article 12. Article 14 In derogation from Article 10 and unless otherwise stipulated in the provisions relating to the relevant Return of documents Article 16 Each Member State shall have the right to designate one or more central offices to which documents shall be returned by the competent customs office in the Member State of destination . Member States shall , after appointing such offices for that purpose, inform the Commission and specify the category of documents to be returned thereto . The Commission shall in turn notify the other Member States . No L 38/26 Official Journal of the European Communities 9 . 2. 77 TITLE II PROVISIONS RELATING TO GUARANTEES extended by the guarantee office for one further period not exceeding two years . NOTIFICATION TO THE GUARANTOR OF NON-DISCHARGE OF COMMUNITY TRANSIT DOCUMENTS Article 17 The office of departure shall inform the guarantor when a Community transit document has not been discharged within nine months from the date of issue thereof. Article 21 If the guarantee is cancelled the principal shall be responsible for returning to the guarantee office witihout delay all the guarantee certificates issued to him. FLAT-RATE GUARANTEE Article 22 1 . When a natural or legal person proposes to stand surety under the conditions referred to in Articles 27 and 28 of, and on the terms laid down in Article 32 ( 1 ) of, Regulation (EEC) No 222/77, the guarantee shall be given in the form as shown in Specimen III annexed to that Regulation . 2 . Where national law, administrative practice or accepted usage so requires , each Member State may require the uise of a different form of guarantee provided it has the same legal effect as the guarantee referred to in paragraph 1 . COMPREHENSIVE GUARANTEE Certificate of guarantee Article 18 1 . The principal shall, on issue of the certificate of guarantee or at any time during the validity thereof, nominate on his own responsibility on the reverse of the certificate, the person, or persons , authorized to sign Community transit declarations on his behalf. The particulars shall include the surname and forename of eadh authorized person followed ,by the signature of that person . Each nomination of an authorized person must be acknowledged by the signature of the principal . The principal shall be entitled at his discretion to cross through the unused boxes . 2 . The principal may at any time delete the name of an authorized person from the reverse of tihe certificate. Article 19 Any person shown on the reverse of a guarantee certificate presented at an office of departure shall be considered the authorized agent of the principal . Article 20 The period of validity of a guarantee certificate may not exceed two years . However, this period may be Article 23 1 . Tlhe acceptance of the guarantee referred to in Artidle 22 by the customs office where it is given (hereinafter referred to as ' the guarantee office') shall be the guarantor's authority to issue, under the terms of the guarantee, a flat-rate guarantee voucher or vouchers to persons who intend to act as principal in a Community transit operation from an office of departure of their choice. The cancellation of a guarantee shall be notified forthwith to the other Memiber States by the Member State in which the relevant guarantee office is located . 9 . 2.77 Official Journal of the European Communities No L 38/27 In that case, the flat-rate amount shall be increased to the multiple of 5 000 units of account necessary to guarantee the quantity of goods to be dispatched.. 4. The principal shall , in the cases referred to in paragraphs 2 and 3 , deliver to the office of departure flat-rate guarantee vouchers corresponding to the required multiple of 5 000 units of account. 2. The guarantor shall be liable up to an amount of 5 000 units of account in respect of each flat-rate guarantee voucher. 3 . Without prejudice to the provisions of Article 24, the principal may carry out one Community transit operation under each flat-rate guarantee voucher. The voucher shall be delivered to the office of departure, w1here it shall be retained . Article 25 1 . When the Community transit declaration includes other goods besides those shown in the list referred to in Article 24 (3 ), the flat-rate guarantee provisions shall be applied as if the two categories of goods were covered by separate declarations . 2 . In derogation from the provisions of paragraph 1 , account shall not be taken of the presence of goods of either category if the quantity or value thereof is relativefly insignificant. Article 24 1 . Except in the cases referred to in paragraphs 2 and 3, the office of departure may not require a guarantee in excess of the flat-rate amount of 5 000 units of account for each Community transit declara ­ tion, irrespective of the amount of the duties and other charges to which the goods covered by a particular declaration may be (liable . 2 . When, because of circumstances peculiar to it, a transport operation involves increased risks and the office of departure therefore considers that flhe guarantee of 5 000 units of account is clearly insuf ­ ficient, it may exceptionally require a guarantee of greater amount in multiples of 5 000 units of account. 3 . Transport of goods listed in Annex XIII shall give rise to an increase in the amount of the flat ­ rate guarantee when the quantity of goods transported exceeds the quantity corresponding to the flat-rate amount of 5 000 units of account. TRANSPORT BY AIR Article 26 The airline companies referred to in Article 45 (2 ) of Regulation (EEC) No 222/77 to which the exemption from guarantee applies are listed in Annex XIV. TITLE III USE OF COMMUNITY TRANSIT DOCUMENTS FOR IMPLEMENTING MEASURES ON THE EXPORTATION OF CERTAIN GOODS Article 27 1 . This title sets out the conditions applicable to movements of goods within the Community when exportation thereof from the Community is prohibited or is subject to restrictions , duties or other charges . 2. These provisions sha'M, however, apply only in so far as the measure introducing the prohibition, restriction, duty or other charge has provided for them to apply, and they shall be without prejudice to any sipecial provisions which that measure may comprise. 3 . The provisions of this title shall not apply when the transport of goods within the Community is confined to the territory of one Member State. Article 28 When goods referred to in Article 27 ( 1 ) are placed under the Community transit procedure, the principal No L 38/28 Official Journal of the European Communities 9 . 2. 77 shall complete the space 'Description of goods ' on the Community transit document with one of fhe following statements :  'Export from the Community subject to restrictions ',  'Sortie de la Communaute soumise a des restric ­ tions ',  'Uscita della Communita assoggettata a restri ­ zioni ',  'Ausgang aus der Gemeinschaft Beschrankun ­ gen unterworfen',  'Verlaten van de Gemeenschap aan beperkingen onderworpen',  'Udforsel fra Faellesskabet undergivet restrik ­ tioner ';  'Export from the Community subject to duty ',  'Sortie de la Communaute soumise a imposition',  'Uscita della Communita assoggettata a tassa ­ zione',  'Ausgang aus der Gemeinschaft Abgabener ­ hebung unterworfen',  'Verlaten van de Gemeenschap aan belasting ­ heffing onderworpen ',  'Udforsel fra Fsellesskabet betinget af afgiftsbeta ­ ling'. Article 29 1 . When the goods referred to in Article 27 ( 1 ) are not placed under the Community transit procedure, the customs office at which departure formalities are carried out shall require completion of Control Copy T No 5 provided for in Article 10 . Box 104 of the Control Copy T No 5 shall be completed with one of the statements , as appropriate, set out in Article 28 . 2 . The provisions of Articles 11 to 14 shall apply . 3 . The customs office referred to in paragraph 1 shall insert in the customs document under cover of which the goods are to be carried one or other of the statements , as appropriate, set out in Article 28 . Article 30 The provisions of Articles 28 and 29 shall not apply when , on declaration of the goods for exportation from the Community, proof is given to the customs office at which export formalities are carried out that an administrative measure freeing the goods from restriction has been taken, that any duties or dharges due have been paid or that, in the circumstances obtaining, the goods may leave the Community territory without further formalities . Article 31 1 . When the measures referred to in Article 27 (2) provide for the giving of a guarantee, such guarantee shall be provided in cases when according to the information contained in the customs document, goods as referred to in Article 27 ( 1 ) moving between two points within the Community are, during their transport, to leave the territory of the Community otherwise than by air . 2 . The guarantee shall be given either at the customs office at which the formalities required on departure of the goods have been completed or to any other body designated for that purpose by the Member State in which i:hat customs office is located and on the terms laid down by the competent authorities of that Member State . In the case of measures imposing a duty or other charge, the guarantee need not be provided where the goods are carried under the Community transit procedure and a guarantee otherwise than in cash has been given or there is provision for exemption from the giving of a guarantee by reason of the identity of the principal . Article 32 1 . The provisions of Article 29 shall apply equally to goods referred to in Article 27 ( 1 ) which in the course of transportation between two points within the Community cross the territory of Austria or Switzerland and are re-consigned from one of those territories . In derogation from the provisions of Article 12 (3 ), the original of the Control Copy T No 5 shall accompany the goods to the competent customs office of the Member State of destination . The office of departure shall specify the period within which the goods must be re-imported into the Community . 2 . If a measure as referred to in Article 27 (2 ) provides for the giving of security, then notwith ­ standing the provisions of Article 31 such security shall be furnished for all transactions covered by paragraph 1 of this Article. Article 33 The office of destination shall take the necessary steps to implement the measures as referred to in Article 27 (2) in respect of goods which are not 9. 2. 77 Official Journal of the European Communities No L 38/29 entered for home use immediately following their arrival at that office. Article 34 When goods referred to in Article 27 ( 1 ) move as described in Article 31 , whether or not by air, and are not re-imported into the Community within the prescribed period, they shall be treated as having been irregularly exported to a third country from the Member State whence they were consigned uriless it can be established that they were lost through force majeure or accidental circumstances. TITLE IV SIMPLIFIED PROCEDURES Article 38 The railway authorities of each Member State shall make available to the customs authorities of their country for purposes of contrdl the records held at their accounting offices. Article 35 The provisions of this title shall be without prejudice to : ( a ) application of the provisions of Articles 10 to 14; and (b ) obligations in respect of the formalities relating to exportation, re-exportation, importation or re ­ importation . SECTION I COMMUNITY TRANSIT PROCEDURE FOR THE CARRIAGE OF GOODS BY RAIL General Article 36 Article 39 1 . The railway authorities which accept the goods for carriage accompanied by an International Consignment Note or International Express Parcels Consignment Note shall be the principal as regards the transit procedure concerned . 2. The railway authorities of the Member State through whose territory the goods enter the Com ­ munity shall be the principal as regards the transit procedure in respect of goods accepted for carriage by the railway authorities of a third country. Article 40 The railway authorities shall ensure that consign ­ ments carried under the Community transit procedure are identified by labels marked 'Douane/Zoll/ Dogana/Customs/Told'. The labels shall be stuck to the International Consignment Note or to the International Express Parcels Consignment Note and to the relevant railway wagon in the case of a full load or, in other cases, to the package or packages. Formalities under the Community transit procedure shall be simplified in accordance with the provisions of this section for carriage of goods by railway authorities under cover of ian International Consign ­ ment Note . (CIM) or International Express Parcels Consignment Note (T I Ex) Article 37 The International Consignment Note or the Inter ­ national Express Parcels Consignment Note shall be treated as equivalent to : ( a) a T 1 declaration or document as the case may be for goods referred to in Article 1 (2) of Regulation (EEC) No 222/77; (b ) a T 2 declaration or document as the case may be for goods referred to in Article 1 (3 ) of the abovementioned Regulation. Article 41 When the contract of carriage is modified so that :  a carriage operation which was to end outside the Community ends within the Community, No L 38/30 Official Journal of the European Communities 9 . 2. IT the customs office responsible for that station shall act as the office of destination . Article 43 As a generail rule and having regard to identification measures applied by the railway authorities, the office of departure shall not seal the means of transport or the packages .  a carriage operation which was to end within the Community ends outside the Community, the railway authorities shall not carry out the modified contract except with the prior agreement of the office of departure. When the contract of carriage is modified so that the carriage operation is ended within the Member State of departure, the modified contract shall be carried out subject to conditions to ibe determined by the customs authorities of that Member State . In all other cases, the railway authorities may carry out the modified contract ; they shall forthwith inform the office of departure of the modification made. Article 44 1 . The railway authorities of the Member State responsible for the office of destination shall forward to the latter s&gt;heets 2 and 3 of the International Consignment Note . 2 . The office of destination shall without delay return sheet 2 to the railway authorities after stamping it and shall retain sheet 3 . Carriage of goods to or from third countries Article 45 1 . The provisions of Articles 42 and 43 shall apply to a carriage operation which starts within the Com ­ munity and is to end outside the Community. 2 . The customs office for the frontier station through which the goods in transit leave the territory of the Community shall act as office of destination . 3 . No formalities need be carried out at the office of destination . Movement of goods between Member States Article 42 1 . The International Consignment Note shall be produced at the office of departure in respect of a carriage operation which starts and is to end within the Community. 2 . With respect to goods referred to in Article 1 (2 ) of Regulation (EEC) No 222/77, the office of departure shall indicate on sheet 3 of the Inter ­ national Consignment Note that the goods to which that document refers are carried under the external Community transit procedure. The symbol T 1 shall accordingly be clearly shown in box 25 . 3 . All copies of the International Consignment Note shall 'be returned to the party concerned . 4. Each Member State may provide that goods referred to in Article 1 (3 ) of Regulation (EEC) No 222/77 may, under conditions which it shall lay down, be placed under the internal Community transit procedure without production at the office of departure of the International Consignment Note in respect of the goods . Production thereof may not, however, be waived in respect of International Consignment Notes drawn up for goods in respect of which the provisions of Title III have to be applied. 5 . The customs office for the station of destination shall act as the office of destination . If, however, the goods are entered for home use or placed under some other customs procedure at an intermediate station, Article 46 1 . The customs office for the frontier station through which the goods enter the Community shall act as office of departure for a carriage operation which starts outside the Community and is to end within the Community. No formalities need be carried out at the office of departure . 2. The customs office for the station of destination shall act as office of destination . If, however, the goods are entered for home use or placed under another customs procedure at an intermediate station, 9 . 2. 77 Official Journal of the European Communities No L 38/31 the customs office for that station shall act as the office of destination . The formalities prescribed by Article 44 shall be carried out at the office of destination . Article 47 1 . The customs offices which are to act as office of departure and office of destination for a carria/ge operation which starts and is to end outside the Community shall be as laid down in Articles 46 ( 1 ) and 45 (2) respectively . 2 . No formalities need be carried out at the offices of departure or destination . Statistical provisions Article SI 1 . The railway authorities shall for the purpose of compiling transit statistics supply the department responsible for external trade statistics in the Member State of departure with the necessary information regarding each operation under the Community transit procedure for which they have acted as principals by virtue of the provisions of Article 39. 2 . Until a Community procedure is introduced for the purpose of applying paragraph 1 and of transmit ­ ting information to the departments responsible for external trade statistics in Member States , other than the Member State of departure, whose territory is crossed during any Community transit operation, each Mem'ber State shall determine the method whereby the national railway authorities are to supply the necessary information to the responsible national department. 3 . The railway authorities may not, for the purpose of applying paragraphs 1 and 2, require the consignor to supply any further information in addition to the information shown in the International Consignment Note or International Express Parcels Consignment Note, except for the name of the countries of con ­ signment and destination of the goods carried. Article 48 Goods which are carried under the provisions of Article 46 ( 1 ) or 47 ( 1 ) shall be considered as moving under the external Community transit procedure unless movement certificate DD3 or an internal Com ­ munity transit document T 2 L completed to establish the Community nature of the goods concerned, is submitted in respect thereof. Provisions relating to express packages Article 49 Subject to the provisions of Article 50, the provisions of Articles 42 to 48 shall also apply to carriage under cover of an International Express Parcels Consign ­ ment Note. Other provisions Article 52 The provisions of Titles II and III of Regulation (EEC) No 222/77 rendered negatory by this section, in particular Articles 12 (3 ) to (6 ), 17, 23 , 26 ( 1 ) and 41 thereof, shall not apply. Article SO With respect to carriage operations effected under cover of an International Express Parcels Consign ­ ment Note : (a ) the symbol required under Article 42 (2) shall be entered on sheet 4 of the International Express Parcels Consignment Note ; (&lt;b ) sheets 2 and 4 of the International Express Parcels Consignment Note shall , in application of Article 44, be forwarded to the office of desti ­ nation which shall return, without delay, sheet 2 to the railway authorities after stamping it and shall retain sheet 4. Article S3 The provisions of this section shall not preclude the use of the procedure provided for in Regulation (EEC) No 222/77, in which case Articles 38 and 40 shall nevertheless apply. In addition, sheet 2 of the International Consignment Note or of the International Express Parcels Consign ­ ment Note shall be produced at one of the customs offices for the different stations involved in the Com ­ munity transit operation. That office shall stamp the rail document after ascertaining that carriage of the No L 38/32 Official Journal of the European Communities 9 . 2. 77 goods is covered by one or more Community transit documents. Article 57 The authorization issued by the customs authorities shall specify in particular : ( a ) the customs office or offices which are authorized offices of departure for consignments ; ( b ) the period within which, and the procedure by which, the authorized consignor is to inform the office of departure of the consignments to be sent, in order that the office may carry out any necess ­ ary controls before the departure of the goods ; ( c ) the period within which goods must be produced at the office of destination ; and (d ) the identification measures to be taken . To this end the customs authorities may prescribe that the means of transport , or the package or packages shall bear special seals , accepted by the customs authorities and affixed by the authorized consignor. SECTION II SIMPLIFICATION OF FORMALITIES TO BE CARRIED OUT AT OFFICES OF DEPARTURE AND DESTINATION Article 54 Each Member State may simplify the formalities relating to Community transit procedures to be carried out at offices of departure and destination within its territory in accordance with the following provisions . The provisions of this section shall not, however, apply to goods to which the provisions of Title III are applicable. Article 58 1 . The authorization shall stipulate that the 'Office of departure ' box on the front of declaration form T 1 or T 2 : ( a ) be stamped in advance with the stamp of the office of departure and be signed by an official of that office ; or (b ) be stamped by the approved consignor with a special metal stamp approved by the customs authorities and conforming to the specimen shown in Annex XV. The imprint of the stamp may be pre -printed on the forms where the printing is entrusted to a printing works approved for that purpose . The authorized consignor shall complete that box by indicating the date of consignment of the goods and must give the declaration a number in accordance with the rules to that effect in the authorization . 2. Customs authorities may prescribe the use of forms bearing a distinctive mark as a means of identification . Formalities at the office of departure Article 55 The customs authorities of each Member State may authorize any person who fulfils the conditions laid down in Article 56 and who intends to carry out Community transit operations (hereinafter referred to as ' the authorized consignor') not to produce at the office of departure either the goods concerned or a T 1 or T 2 declaration in respect thereof. Article 56 1 . The authorization provided for in Article 55 shall be granted only to persons : ( a ) who frequently consign goods ; (b) whose records enable the customs authorities to verify their operations ; and (c ) who, when a guarantee is required under Com ­ munity transit procedure, provide a comprehen ­ sive guarantee. 2. Customs authorities may withhold authorization from persons unable to offer the safeguards they consider necessary. 3 . The authorities may withdraw the authorization, in particular when an authorized consignor no longer fulfils the conditions of paragraph 1 or is no longer able to offer the safeguards referred to in para ­ graph 2. Article 59 1 . The authorized consignor shall , not later than on consignment of the goods, enter on the back of copies 1 and 2 of the duly completed declaration T 1 9 . 2. 77 Official Journal of the European Communities No L 38/33 or T 2, in the space marked 'Examination by office of departure', particulars of the period within which the goods must be produced at the office of destination and of the identification measures applied and the words 'simplified procedure'. 2 . After consignment, copy 1 shall be sent without delay to the office of departure. The customs auth ­ orities may provide, in the authorization, that copy 1 be sent to the office of departure as soon as the declaration T 1 or T 2 is completed . The other copies shall accompany the goods in accordance with the provisions of Regulation (EEC) No 222/77. 3 . When the customs authorities of the Mem'ber State of departure carry out an examination at the departure of a consignment, they shall record the fact in the space marked 'Examination by office of departure' on the back of declaration T 1 or T 2 . nation of goods trainsported under a Community transit procedure when goods are intended for a person who fulfils the conditions laid down in Article 63 (hereinafter referred to as 'the authorized consignee') previously authorized by the customs authorities of the Member State responsible for the office of destination . 2. In such a case, the principal shall have fulfilled his obligations under the provisions of Article 13 (a) of Regulation (EEC) No 222/77 when the copies of document T 1 or T 2 which accompanied the con ­ signment, together with the goods intact, have been delivered within the prescribed period to the author ­ ized consignee at his premises or at the places speci ­ fied in the authorizatioii, the identification measures having been duly observed . 3 . The authorized consignee shall at the request of the carrier issue a receipt in respect of each consign ­ ment delivered under the conditions of paragraph 2 stating that the document and the goods have been delivered . Article 60 Declaration T 1 or T 2, endorsed as specified in Article 59 ( 1 ), shall be treated as equivalent to document T 1 or T 2, and the authorized consignor who signed the declaration shall be the principal . Article 63 1 . The authorization referred to in Article 62 shall be granted only to persons : (  a) who frequently receive consignments subject to customs control ; and (b ) whose records enable the customs authorities to verify the operations . 2. The customs authorities may withhold author ­ ization from persons unable to offer the safeguards they consider necessary. 3 . The authorization may be withdrawn, in particu ­ lar when an authorized consignee no longer fulfils the conditions of paragraph 1 or is no 'longer able to offer the safeguards referred to in paragraph 2. 4. The authorized consignee must comply with all the conditions (provided for in this section and in the authorization . Article 61 1 . The authorized consignor shall : (a) comply with the provisions of this section and of the conditions of the authorization ; and (b ) take all necessary measures to ensure the safe ­ keeping of the special stamp or of the forms bearing the imprint of the stamp of the office of departure or the imprint of the special stamp. 2. In the event of the misuse by any person of forms stamped in advance with the stamp of the responsible customs office or with the special stamp, the authorized consignor shall be liable, without preju ­ dice to any criminal proceedings , for the payment of duties and other charges payable in a particular Member State in respect of goods carried under cover of such forms unless he can satisfy the customs authorities by whom he was authorized that 'he took the measures required of him under paragraph 1 (b ). Article 64 1 . The authorization issued by the customs authorities shall specify in particular : ( a) the customs office or offices which are author ­ ized offices of destination for consignments which the authorized consignee receives ; and Formalities at the office o £ destination Article 62 1 . The customs authorities of each Member State may dispense with production at the office of desti ­ No L 38/34 Official Journal of the European Communities 9 . 2. 77 they consider necessary. The said consignors and consignees must provide all the necessary information and facilities for this purpose . Article 67 The customs authorities of the Member State of departure or destination may exclude certain categories of goods from the facilities provided for in Articles 55 and 62 . (b ) the period within which, and the procedures by which, the authorized consignee is to inform the office of destination of the arrival of the goods , so that that office may carry out any necessary controls before arrival of the goods . 2 . Without prejudice to the provisions of Article 67, customs authorities shall specify in the authorizaition whether any action by the office of destination is required before the authorized consigned may dispose of arrived goods . Article 65 1 . The authorized consignee shaill in respect of con ­ signments arriving at his premises or at the places specified in the authorization : ( a ) immediately inform the office of destination according to the procedure 'laid down in the authorization of any excess quantities, shortages, substitutions or other irregularities such as broken seals ; and (b ) send without delay to the office of destination the copies of document T 1 or T 2 which ac ­ companied the consignment, indicating the date of arrival and the state of any seals affixed . 2 . The office of destination shall annotate appropri ­ ately such copies of document T 1 or T 2 . Other provisions Article 66 Customs authorities may carry out upon authorized consignors and authorized consignees a/ny controls Article 68 1 . When production of the Community transit declaration at the office of departure is not required in respect of goods referred to in Article 1 (2) of Regulation (EEC) No 222/77, which are to be dispatched under cover of an International Consign ­ ment Note or an International Express Parcel Con ­ signment Note, .in accordance with the provisions of Articles 36 to 53 , the customs authorities shaill take the necessary measures to ensure that sheet 3 of the International Consignment Note or sheet 4 of the International Express Parcels Consignment Note bears the symbol 'T 1 '. 2 . When goods carried under the simplified procedure in Articles 36 to 53 are intended for an authorized consignee, the customs authorities may provide that, in derogation from Articles 62 (2 ) and 65 ( 1 ) (b ), sheets 2 and 3 of the International Consignment Note or sheets 2 and 4 of the Inter ­ national Express Parcels Consignment Note are to be delivered direct by the railway authorities to the office of destinarion . TITLE V PROVISIONS RELATING TO INTERNAL COMMUNITY TRANSIT DOCUMENT T2L SECTION I ISSUE AND USE OF THE DOCUMENT Article 69 Document T 2 L shall be issued for goods falling within Article 1 (3 ) ( a) and ('b ) of Regulation (EEC ) No 222/77, except for goods : ( a ) which are intended for export outside the Com ­ munity ; or ( b ) in respect of which customs export formalities have been carried out with a view to the granting of refunds on exportation to third countries under the common agricultural policy; or (c) in packagings which do not fall within any of the categories specified in Article 1 (3 ) ( a ) and (b ) of Regulation (EEC) No 222/77. 9 . 2 . 77 Official Journal of the European Communities No L 38/35 2. When the goods have been transported by sea, air or pipeline the document T 2 L shall be produced at the customs office at which the goads are placed under a customs procedure. Article 70 Document T 2 L may only be used for the purpose of certifying the Community nature of the goods to which it refers if such goods are transported directly from one Member State to another. Article 73 Member States shall render one another mutual assistance in checking the authenticity of T 2 L documents and the accuracy of the information which they contain. The following shall be regarded as directly transported from one Member State to another : ( a ) goods transported without passing through the territory of a non-member country ; ( b ) goods transported through the territory of one or more non-imem'ber countries provided that carriage through such countries ds covered by a single transport document made out in a Member State. Article 71 1 . Document T 2 L shall, save as provided in Articles 74 and 78, be made out in a single copy. Article 74 1 . Document T 2 L shall ibe made out in triplicate in respect of goods eligible for a refund on expor ­ tation to third countries under the common agricul ­ tural policy which are routed to the Member State of destination, otherwise than by air, in such a way that part of the journey is outside the customs territory of the Community. The original and one copy shall be returned to the person concerned and the second copy shall be retained by the issuing office. For the purposes of the preceding subparagraph, goods loaded in a seaport of a Member State for unloading in a seaport of another Member State shall be deemed not to have left the customs territory of the Community provided that ,the sea crossing is covered by a single transport document. 2 . The original and the copy shall be produced in the Member State of destination at the office of destination referred to in Article 72, which shall return the copy to the issuing office for verification purposes . The result thereof shall be notified only if an irregularity is established. 2. Document T 2 L shall be authenticated iby the customs authorities of the Member State of departure on application by the person concerned. It shall be returned to him as soon as the customs formalities connected with the dispatch of the goods to the Member State of destination have been completed . 3 . When document T 2 L is issued retroactively there shall be entered upon it in red one of the following phrases :  'Issued retroactively',  'Delivre a posteriori',  'Udstedt efterfolgende',  'Nachtraglich ausgestellt',  'Rilasciato a posteriori ',  'Achteraf afgegeven'. SECTION II SIMPLIFIED PROCEDURE FOR THE ISSUE OF THE DOCUMENT Article 75 1 . Customs authorities of a Member State may authorize a person approved for the purposes of the provisions of Articles 55 to 61 who intends to export goods under cover of a document T 2 L to use that document without complying with the provisions of Article 71 (2). Any person so approved is herein ­ after referred to as an 'authorized consignor'. Article 72 1 . Document T 2 L shall be produced at the customs office in the Member State of destination where the goods are to be entered to a customs procedure other than that under which they were carried . No L 38/36 Official Journal of the European Communities 9 . 2. 77 2. The authorization referred to in paragraph 1 may be granted only in respect of exportation to be carried out by air or sea and when the use of the internal Community transit procedure is not com ­ pulsory. The customs authorities referred to in paragraph 1 may, however, extend the authorization to :  exportation by pipeline,  exportations of postal consignments (including postal packages) for which a document T 2 L is required . Article 76 1 . The authorization issued by the customs authorities shall specify, in particular : (a ) the customs office assigned to pre-authenticate  documents T 2 L as prescribed in Article 77 ( 1 ) ( a ), and (b ) the manner in which the authorized consignor shall establish that forms T 2 L have been properly used. 2. The customs authorities shall specify the period within which and the manner in which the authorized consignor shall notify the responsible customs office so that siuch office may carry out any necessary controls before departure of the goods. customs office, the date of completion of the document and such particulars of export documen ­ tation as are required by the Member State of expor ­ tation. c 3 . Form T 2 L., properly completed so as to include the additional particulars prescribed in paragraph 2 and signed by the authorized consignor, shall be treated as equivalent to the internal Community transit document used for certifying the Community nature of goods. Article 78 The authorized consignor shall make a copy of each document T 2 L issued under the provisions of this section . The customs authorities shall specify the conditions under which the copy document shall be produced for purposes of control and retained for not less than two years. Article 79 Customs authorities may carry out upon authorized consignors any controls they consider necessary. The said consignors must furnish all the necessary information and facilities for this purpose. Article 80 1 . The authorized consignor shall : (a) comply with the provisions of this section and of the authorization ; and (b ) take all necessary measures to ensure the safe ­ keeping of the special stamp or of the forms bearing the imprint of the stamp of the authenticating offices, as referred to in Article 76 ( 1 ) ( a), or of the special stamp. 2 . In the event of the misuse by any person of forms T 2 L bearing the imprint of the stamp of the customs office referred to in Article 76 ( 1 ) ( a) or of the special stamp, then, without prejudice to any criminal proceedings, and unless he can satisfy the customs authorities by whom he was authorized that he took the measures required of him under paragraph 1 (b), the authorized consignor shall be liable for the amount payable in respect of duties and other char ­ ges which are unpaid in any Member State in consequence of such misuse . Article 81 The customs; authorities of the exporting Member State may exclude certain categories of goods and types of traffic from the facilities provided for in this section. Article 77 1 . The authorization shall stipulate that the space reserved for the customs certificate on the front of form T 2 L: (a) be stamped in advance with the stamp of the customs office referred to in Article 76 ( 1 ) ( a ) and be signed by an official of that office ; or (b ) be stamped by the authorized consignor with a special metal stamp approved by the customs authorities and conforming to the specimen shown in Annex XV. The imprint of the stamp may be pre-printed on the forms if the printing is entrusted to a printing works approved for that purpose . 2.. The authorized consignor shall, not later than on consignment of the goods, complete the form and sign it. In addition he shall enter in the space reserved for the customs certificate the name of the responsible \ 9 . 2 . 77 Official Journal of the European Communities No L 38/37 TITLE VI FINAL PROVISIONS Article 82 The Annexes , to this Regulation shall form an integral part thereof. transit documents for the purpose of applying Community measures for certifying the use and or destination of goods (8), as last amended by Regulation (EEC) No 690/73 ,  Commission Regulation (EEC) No 2588/69 of 22 December 1969 establishing the list of airline companies exempt from providing the guarantee required within the framework of the Community transit system (9), as last amended by Regulation (EEC) No 757/74 ( 10),  Commission Regulation (EEC) No 304/71 of 11 February 1971 on simplification of the Community transit procedure for goods carried by rail (u ), as amended by the Act of Accession,  Commission Regulation (EEC) No 1226/71 of 11 June 1971 on simplification of the formalities to be carried out at offices of departure and destination in respect of goods transported under the Community transit procedure ( 12 ),  Commission Regulation (EEC) No 1279/71 of 17 June 1971 on the use of Community transit documents for the purpose of applying certain measures on the exportation of certain goods ( 13), as last amended by Regulation (EEC) No 3227/ 74 n,  Commission Regulation (EEC) No 1461 /73 of 16 May 1973 on the use of loading lists as the descriptive part of Community transit declara ­ tions ( 15 ), as amended by Regulation (EEC) 1676/74 ( 16 ),  Commission Regulation (EEC) No 3260/74 of 20 December 1974 on the simplification of the procedure for issuing document T 2 L ( 17 ). Article 83 1 . This Regulation replaces the following Regula ­ tions :  Commission Regulation (EEC) No 1617/69 of 31 July 1969 on declaration forms for Community transit (*), as last amended by the Act of Accession (2 ),  Commission Regulation (EEC) No 2311/69 of 19 November 1969 on the procedure for operating the iflat-rate guarantee system provided for in Article 32 of Regulation (EEC) No 542/69 on Community transit (3 ), as last amended by the Act of Accession ,  Commission Regulation (EEC) No 2312/69 of 19 November 1969 on the notification to interested parties of information relating to the progress of Community transit operations with which they are concerned (4 ), as amended by the Act of Accession ,  Commission Regulation (EEC) No 2313/69 of 19 November 1969 on the internal Community transit document for certifying the Community nature of goods (5 ), as last amended by Regula ­ tion (EEC) No 690/73 (6 ),  Commission Regulation (EEC) No 2314/69 of 19 November 1969 on the forms of transit advice notes provided for under the Community transit system (7 ), as amended by the Act of Accession,  Commission Regulation (EEC) No ' 2315/69 of 19 November 1969 on the use of Community (8 ) OJ No L 295 , 24 . 11 . 1969, p . 14 . ( 9 ) OJ No L 322, 24. 12 . 1969, p . 32. (10 ) OJ No L 91 , 2 . 4 . 1974, p. 4 . ( ») OJ No L 35 , 12 . 2. 1971 , p. 31 . ( 12) OJ No L 129, 15 . 6. 1971 , p. 1 . ( 13 ) OJ No L 133 , 19 . 6 . 1971 , p . 32. ( ») OJ No L 212, 25 . 8 . 1969, p. 1 . ( 2 ) OJ No L 73 , 27. 3 . 1972, p. 14. ( ») OJ No L 295, 24. 11 . 1969, p. 1 . (4) OJ No L 295 , 24. 11 . 1969, p. 6. (8 ) OJ No L 295, 24. 11 . 1969, p. 8 . ( ¢) OJ No L 66, 13 . 3 . 1973, p. 23 . ( 7 ) OJ No L 295, 24. 11 . 1969, p. 13 . ( 14 ) OJ No L 342, 21 . 12 . 1974, p. 30. ( ») OJ No L 145 , 2 . 6 . 1973, p. 7. ( 1# ) OJ No L 175 , 29 . 6. 1974, p. 79. ( 17 ) OJ No L 349, 28 . 12 . 1974, p. 12. No L 38/38 Official Journal of the European Communities 9. 2. 77 2. Authorizations granted to 'authorized consignors' and 'authorized consignees' valid on 30 June 1977 need not be renewed on the entry into force of this Regulation. Article 84 This Regulation shall enter into force on 1 July 1977. However, guarantee certificates issued before 1 July 1977 may continue to be used until 30 June 1978 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1976. i For the Commission Finn GUNDELACH Member of the Commission 9. 2. 77 Official Journal of the European Communities No L 38/39 ANNEX I EXTERNAL COMMUNITY TRANSIT DECLARATION T 1 class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> 9 . 2. 77 Official Journal of the European Communities No L 38/49 ANNEX II EXTERNAL COMMUNITY TRANSIT FORM T 1 BIS ANNEXED TO DECLARATION T 1 class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> 9 . 2. 77 Official Journal of the European Communities No L 38/59 ANNEX III INTERNAL COMMUNITY TRANSIT DECLARATION T2 class="page"> class="page"> class="page"> class="page"> EXAMINATION BY OFFICE OF DEPARTURE class="page"> class="page"> class="page"> class="page"> 9 . 2. 77 Official Journal of the European Communities No L 38/69 ANNEX IV INTERNAL COMMUNITY TRANSIT FORM T 2 BIS ANNEXED TO DECLARATION T 2 class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> 9. 2. 77 Official Journal of the European Communities No L 38/79 ANNEX V LOADING LIST Serial No 30. Number, kind, marks andnumbers of packages 31 . Description of goods 35 . Country of consignment 36. Gross weight (in kg) Reserved for customs v (Signature) class="page"> 9 . 2.77 Official Journal of the European Communities No L 38/81 ANNEX VI EXTERNAL/INTERNAL COMMUNITY TRANSIT CONTROL COPY T No 5 class="page"> Delete as necessary. When exporting agricultural products, describe the goods in accordance with the nomenclature used for refund purposes. To be completed in accordance with the appropriate Community rules. EXAMINATION 15 Y ur DEPARTURE. Delete as necessary. When exporting agricultural products, describe the goods in accordance with the nomenclature used for refund purposes. To be completed in accordance with the appropriate Community rules. ' EXAMINATION BY OFFICE OF DEPARTURE 9. 2.77 Official Journal of the European Communities No L 38 /87 ANNEX VII E.C · E.F. E.G. C £. COMMUNITY TRANSIT TRANSIT ADVICE NOTE GRENZÃ BERGANGSSCHEIN GRÃ NSEOVERGANGSATTEST AVIS DE PASSAGE AVVISO DI PASSAGGIO KENNISGEVING VAN DOORGANG Identification of means of transport TRANSIT DOCUMENT OFFICE OF TRANSIT INTENDED Type (T 1 or T 2) and number . Office of departure (AND COUNTRY): FOR OFFICIAL USE Date of transit :  Signature Official istamp I I No L 38/88 Official Journal of the European Communities 9 . 2. 77 ANNEX VIU E.C. E.F. E.G. C.E. COMMUNITY TRANSIT RECEIPT RÃ CÃ PISSÃ  EINGANGSBESCHEINIGUNG RICEVUTA ONTVANGSTBEWIJS ANKOMSTBEVIS The customs office at . hereby certifies that document T 1 ,' T 2 (*) Control Copy T No 5 registered on under No by the office at i has been lodged "and that no irregularity has been observed to date concerning the consignment to which this document refers . At 19 . (Place) (DateOfficial stamp (Signature) (*) Delete as necessary. ANNEXIX CERTIFICATE OF GUARANTEE (redo)COMMUNITY TRANSIT NB: T hi s ce rt if ic at e m u st be re tu rn ed w it ho ut de la y to th e gu ar an te e of fi ce o n ca nc el la ti on o f th e guarant ee . 1 . Valid until 1 Day ' Month ' Year ' IIII 2. No 3. Principal (Surname and forename, or name of company, and complete address and country) 4. Guarantor (Surname and forename, or name of company, and complete address and country) 5. Guarantee office. (Complete address and country) 6 . Guarantee cover (in national currency) (in figures) : ( in words) : 7 . The guarantee office certifies that the above-named principal is authorized to carry out Community transit operations in the following countries (except where deleted) : BELGIUM DENMARK GERMANY FRANCE IRELAND ITALY LUXEMBOURG NETHERLANDS UNITED KINGDOM 8. Validity extended until 1 Day ' Month ' Year ' IIII infinsivp At , on (Place of signature) (Date) (Signature and stamp) (Place of signature) (Date) (Signature and stamp) 9. Persons authorized to sign Community transit declarations on behalf of the principal (verso) (') If th e pr in ci pa li s a compan y , th e pe rs on w ho sig ns in bo x 11 m u st ad d hi s surnam e , fo re na m e an d st a tu s in th e compan y . 10. Surname, forename and specimen signature of authorized person 11 . Signature of principal (') 10. Surname, forename and specimen signature . of authorized person 11 . Signature of principal f 1 ) y ¢ I ' Official Journal of the European Communities 9. 2. 77No L 38/90 ANNEX X (recto) COMMUNITY E.C. E.F. E.G. C.E. A 000 000 TRANSIT FLAT-RATE GUARANTEE VOUCHER Issued by (Name and address of individual or firm) (Undertaking of the guarantor accepted on by the office of guarantee of This voucher is valid for an amount of up to 5 000 units of account for one Community transit operation beginning not later than and in respect of which the principal is (Name and address of individual or firm) (Signature of principal (*)) (Signature and stamp of guarantor) I1) Signature optional. (verso) To be completed by office of departure Community transit operation effected under document T 1/T 2 registered on under No by the office at (Official stamp) (Signature) ANNEX At REQUEST FOR VERIFICATION OF THIS T 2 L DOCUMENT The undersigned customs officer requests that the authenticity of this document and the accuracy of the information contained therein be verified. RESULT OF VERIFICATION The verification carried out by the undersigned customs officer has shown that this document : 1 . was duly issued by the customs office named and that the information contained therein is correct ( ), 2 . does not satisfy the requirements as to conditions of authenticity and regularity (see remarks annexed hereto ) ( ). I. Rules for completion of the T 2 L document A. A single T2L document shall be made out only for goods dispatched by one means of transport for carriage from one office of departure to one office of destination. B. The T 2 L document may be used for the purpose of establishing the Community nature of goods to which it refers only where such goods are transported directly from one Member State to another. The following shall be regarded as directly transported from one Member State to another: ( a ) goods transported without passing through the terri ­ tory of a non-member country ; (b ) goods transported through the territory of one or more non-member countries provided that carriage through such countries is covered by a single transport document made out in a Member State. C. The form shall be completed legibly and indelibly, prefer ­ ably typed, without erasures or superimposed corrections. Any alterations shall be made by crossing out the in ­ correct information and by adding the required infor ­ mation as appropriate. Any such alteration shall be authenticated by the person making it and countersigned by the customs authorities . D. Only the following items are to be completed : 1 . When the goods are transported under the TIR or TIF Conventions, or the Rhine Manifest procedures, or are covered by an ECS or ATA carnet, the indi ­ cation 'TIR', 'TIF', 'Rhine Manifest', 'ECS ' or 'ATA' should be entered as the case may be, followed by the date of issue and the number of the document relating to procedure the used. 10 . Enter the surname and forenames or name of firm, and address of the person concerned and , if appli ­ cable, of the representative. Where the form is signed by a person duly authorized, his name shall be shown in block letters . 30 . In respect of goods which are not packed, indicate the number of articles, or if appropriate enter as loose goods . 31 . The goods shall be described by their usual com ­ mercial name, or in accordance with the tariff nomenclature. 36. This refers to the weight as shown in the commercial documents relating to the consignment. The weight is to be specified in kilograms. Gross weight means the total weight of the goods and all packing material . All outside and inside containers, packings, wrappings and supports are regarded as packing ; this excludes transport equipment, in particular containers, and sheets , tackle, covers and other transport accessories . II. Production of T 2 L documents at customs The T 2 L document shall be produced at the customs office where the goods are to be entered to a customs procedure other than that under which they arrived. If the goods have been transported by sea, air or pipeline, the T 2 L document shall be produced at the customs office at which the goods are placed under a customs procedure. 9. 2. 77 Official Journal of the European Communities No L 38/93 ANNEX XII YELLOW LABEL E.C. E.F. E.G. C.E. Goods not fulfilling the conditions laid down in Articles 9 and 10 of the Treaty establishing the European Economic Community No L 38/94 Official Journal of the European Communities 9 . 2. 77 ANNEX XIII LIST OF GOODS WHICH WHEN TRANSPORTED GIVE RISE TO AN INCREASE IN THE FLAT-RATE GUARANTEE 1 2 3 CCT heading No Description of goods Quantity corresponding to the standard amount of 5 000 u.a . 09.01 A I Coffee not roasted 5 000 kg 09.01 A II Coffee roasted 3 500 kg ex 21.02 A Coffee extract and essence 1 200 kg 09.02 Tea ' 3 500 kg ex 21.02 B Tea extract and essence 1 200 kg 22.05 A 22 06 Alcoholic beverages other than non-sparkling wines 20 hi ex 22.09 ex 22.08 i ex 22.09 J Ethylic alcohol not denatured 10 hi 24.02 A Cigarettes 125 000 pieces ex 24.02 B Cigarillos 125 000 pieces ex 24.02 B Cigars 50 000 pieces 24.02 C Smoking tobacco 1 000 kg ex 27.10 Petrol , gas-oil 400 hi ex 33.06 B Perfumes and toilet water 10 hi 9 . 2. 77 Official Journal of the European Communities No L 38/95 ANNEX XIV LIST OF AIRLINE COMPANIES EXEMPT FROM COMMUNITY TRANSIT GUARANTEE Aer Lingus Teoranta (Irish Air Lines), Dublin Aero-Dienst GmbH, Nurnberg Aeroflot-Soviet Airlines, Moskwa Aerolineas Argentinas , Buenos Aires Aerolinee Itavia , SpA, Roma Aer Turas , Dublin African Safari Airways, Nairobi Air Afrique, Abidjan Air AlgÃ ©rie (Compagnie nationale de transports aliens Air AlgÃ ©rie), Alger Air Anglia Ltd, Norwich Air Canada, Montreal Air Ceylon Ltd, Colombo Air Flight Luftfahrtunternehmen GmbH &amp; Co. KG, DÃ ¼sseldorf Air France, Paris Air Freight Limited, Lydd Air India, Bombay Air Inter, Paris Airlift International Inc, Miami Air Madagascar (SociÃ ©t^ nationale malgache de transports aliens), Tananarive Air-Mali, Bamako Air SÃ ©nÃ ©gal (SociÃ ©tÃ © nationale de transports aliens), Dakar Air Viking, Reykjavik Air Zaire, Kinshasa Alaska Airlines Inc, Seattle Alia (The Royal Jordanian Airline), Amman Alitalia (Linee Aeree Italiane), Roma APSA, Lima Arco , Bermuda Ariana Afghan Airlines, Kabul ATI, Napoli Aurigny Air Services Ltd, Alderney Austrian Airlines , Wien Austrian Airtransport , Osterreichische Flugbetriebs-GmbH, Wien Avianca (Aerovias Nacionales de Colombia, S.A. ), BogotÃ ¡ Balair Ltd., Basel Balkan-Bulgarian Airlines, Sofia BASCO Brothers Air Services Co., Aden Bavaria Flug GmbH Schwabe &amp; Co. KG, MÃ ¼nchen Britannia Airways Ltd , Luton British Air Ferries Ltd, Southend-on-Sea British Airways, London British Caledonian Airways Limited, Gatwick Airport (London) British Island Airways Ltd, Gatwick Airport (London)  British Midland Airways Ltd , Castle Donington British United Airways Ltd, Gatwick Airport (London) Cameroon Airlines, Douala aCnadian Pacific-Air, Vancouver No L 38/96 Official Journal of the European Communities 9. 2. 77 Civil Air Charter Verwaltungs-GmbH &amp; Co. KG, Bedarfsluftfahrtunternehmen, Essen Condor Flugdienst GmbH, Neu-Isenburg Contactair Flugdienst GmbH &amp; Co., Stuttgart CP Air (Canadian Pacific-Air), Vancouver CSA (Ceskoslovenske Aerolinie), Praha Cyprus Airways Ltd , Nicosia Dan-Air Skyways Ltd , London Deutsche Lufthansa AG, KÃ ¶ln East African Airways Corporation , Nairobi El Al Israel Airlines Ltd , Tel Aviv Elivie (Society Italiana Esercizio Elicotteri S.p.A. ), Napoli Ethiopian Airlines S.C. , Addis Abeba Fairflight (Charters) Ltd , Biggin Hill Airport (London) Finnair , Helsinki Garuda Indonesian Airways , Djakarta Germanair Bedarfsluftfahrtgesellschaft mbH, Frankfurt (Main) Ghana Airways Corporation , Accra Hapag-Lloyd Flug GmbH, Bremen Iberia (Lineas AÃ ©reas de Espana S.A.), Madrid Icelandair (Flugfelag Islands H.F. ), Reykjavik International Air Bahama (Air Bahama International), Nassau International Carribean Airways , Barbados Intra Airways Ltd, Jersey Iranair, Teheran Iraqi Airways, Bagdad JAL (Japan Air Lines Co . Ltd), Tokio JAT (Jugoslovenski Aerotransport), Beograd KLM (Royal Dutch Airlines), Amsterdam Kuwait Airways Corporation , Kuwait Laker Airways (Services) Ltd , Gatwick Airport (London) Libyan Arab Airlines , Tripoli Loftleidir H.F. (Icelandic Airlines), Reykjavik Loganair Ltd , Glasgow LOT-Polish Airlines , Warszawa LTU-Lufttransport-Unternehmen GmbH &amp; Co. KG, DÃ ¼sseldorf Luxair-Luxembourg Airlines, Luxembourg MalÃ ©v (Hungarian Airlines), Budapest Martinair, Amsterdam MEA (Middle East Airlines Airliban S.A.L. ), Beyrouth Monarch Airlines Limited, Luton National Airlines Inc, Miami Nigeria Airways, Lagos NLM-Dutch Airlines, Amsterdam (Fred) Olsen , Oslo Olympic Airways, Athenai Ontario World Air, Toronto Pacific Western Airlines , Vancouver Pakistan International Airlines Corporation , Karachi Pan American World Airways Inc, New York Peters' Aviation , Norwich Quantas Airways Ltd, Sydney Rousseau Aviation , Dinard Royal Air Maroc, Casablanca Sabena (Belgian World Airlines), Bruxelles SAM (Society Aerea Mediterranea), Roma SAS (Scandinavian Airlines), Stockholm 9. 2. 77 Official Journal of the European Communities No L 38/97 SATA, SA de transport aÃ ©rien , Geneve Saturn , Oakland Saudia (Saudi Arabian Airlines), Jeddah Seabord World Airlines Inc, New York Sierra Leone Airways , Freetown Singapore Airlines Ltd, Singapore South African Airways , Johannesburg Southern Air Transport, Miami Spantax SA, Madrid Strathallan , Perth Sudan Airways, Khartoum Swissair (Swiss Air Transport Company Ltd), Zurich Syrian Arab Airlines , Damascus TAP  The Intercontinental Airline of Portugal , Lisboa Tarom (Rumanian Air Transport), Bucuresti THY  Turkish Airlines , Istanbul Tradewinds , Gatwick Airport (London) Transavia (Holland B.V. ), Amsterdam Trans-Mediterranean Airways S.A.L. , Beyrouth Transmeridian , Stansted Airport (London) Trans-Union S.A. , Paris Tunis Air, Tunis TWA (Trans World Airlines Inc.), New York United Arab Airlines , Heliopolis UTA (Union de transports aliens), Paris VARIG-Brazilian Airlines , Rio de Janeiro VIASA (Venezolana Internacional de AviaciÃ ³n S.A.), Caracas WDL Flugdienst GmbH, MÃ ¼lheim/Ruhr Zambia Airways Corporation, Lusaka No L 38/98 Official Journal of the European Communities 9 . 2. 77 ANNEX XV SPECIAL STAMP &lt; 55 mm 1 . Member State's coat of arms 2. Customs office 3 . Number of document 4 . Date 5 . Authorized consignor 4 6. Authorization